PER CURIAM.
The above-entitled matter came on to be heard on the said petition for revision, and it appearing that the petitioner herein has failed to comply with the provisions of rules 23 and 24 of the rules of practice of this court (231 Fed. v, vi, 144 C. C. A. v, vi), in (hat the petition has not been printed as required by said rule 23, and it further appearing to the court that counsel for the petitio'ner has failed to file with the clerk of this court a printed brief at least 15 days before the matter was called for argument, as required by said rule 24, and that, according to this rule, the petitioner is in default, and that as prescribed by section 5 thereof the case may be dismissed, on consideration whereof, it is now here ordered and adjudged by this court that the petition for revision in this matter be and’hereby is dismissed, for the noncomplianee by the petitioner with the provisions of rules 23 and 24 of the rules of practice of this court. It is further ordered and adjudged by this court that the respondent recover against the petitioner for its costs herein expended and have execution therefor.